Name: 2014/786/EU: Council Decision of 7 November 2014 on the position to be adopted, on behalf of the European Union, within the EEA Joint Committee concerning an amendment to Protocol 31 to the EEA Agreement, on cooperation in specific fields outside the four freedoms (Galileo)
 Type: Decision
 Subject Matter: international affairs;  consumption;  European construction;  communications;  organisation of transport
 Date Published: 2014-11-13

 13.11.2014 EN Official Journal of the European Union L 328/49 COUNCIL DECISION of 7 November 2014 on the position to be adopted, on behalf of the European Union, within the EEA Joint Committee concerning an amendment to Protocol 31 to the EEA Agreement, on cooperation in specific fields outside the four freedoms (Galileo) (2014/786/EU) THE COUNCIL OF THE EUROPEAN UNION, Having regard to the Treaty on the Functioning of the European Union, and in particular Article 172 in conjunction with Article 218(9) thereof, Having regard to Council Regulation (EC) No 2894/94 of 28 November 1994 concerning arrangements for implementing the Agreement on the European Economic Area (1), and in particular Article 1(3) thereof, Having regard to the proposal from the European Commission, Whereas: (1) The Agreement on the European Economic Area (2) (the EEA Agreement) entered into force on 1 January 1994. (2) Pursuant to Article 98 of the EEA Agreement, the EEA Joint Committee may decide to amend, inter alia, Protocol 31 to the EEA Agreement. (3) Protocol 31 to the EEA Agreement contains provisions and arrangements concerning cooperation in specific fields outside the four freedoms. (4) It is appropriate to extend the cooperation of the Contracting Parties to the EEA Agreement to include Decision No 1104/2011/EU of the European Parliament and of the Council (3). (5) Protocol 31 to the EEA Agreement should therefore be amended accordingly. (6) The position of the Union within the EEA Joint Committee should therefore be based on the attached draft decision, HAS ADOPTED THIS DECISION: Article 1 The position to be adopted, on behalf of the European Union, within the EEA Joint Committee on the proposed amendment to Protocol 31 to the EEA Agreement, on cooperation in specific fields outside the four freedoms, shall be based on the draft decision of the EEA Joint Committee attached to this Decision. Article 2 This Decision shall enter into force on the date of its adoption. Done at Brussels, 7 November 2014. For the Council The President P. C. PADOAN (1) OJ L 305, 30.11.1994, p. 6. (2) OJ L 1, 3.1.1994, p. 3. (3) Decision No 1104/2011/EU of the European Parliament and of the Council of 25 October 2011 on the rules for access to the public regulated service provided by the global navigation satellite system established under the Galileo programme (OJ L 287, 4.11.2011, p. 1). DRAFT DECISION OF THE EEA JOINT COMMITTEE No ¦/2014 of amending Protocol 31 to the EEA Agreement, on cooperation in specific fields outside the four freedoms THE EEA JOINT COMMITTEE, Having regard to the Agreement on the European Economic Area (the EEA Agreement), and in particular Articles 86 and 98 thereof, Whereas: (1) Norway has participated and contributed financially to the activities of the European GNSS Programmes resulting from the Regulation (EC) No 683/2008 of the European Parliament and of the Council (1) and will continue to participate and contribute financially to the activities resulting from Regulation (EU) No 1285/2013 (2) through the inclusion of those Regulations in Protocol 31 to the EEA Agreement. (2) Norway and Iceland have an interest in all services to be offered by the system established under the Galileo Programme, including the Public Regulated Service (PRS). (3) It is therefore appropriate to extend the cooperation of the Contracting Parties to the EEA Agreement to include Decision No 1104/2011/EU of the European Parliament and of the Council of 25 October 2011 on the rules for access to the public regulated service provided by the global navigation satellite system established under the Galileo programme (3). (4) Norway may become a PRS participant subject to the conditions referred to in Article 3(5) of Decision No 1104/2011/EU. (5) The Agreement between the Kingdom of Norway and the European Union on security procedures for the exchange of classified information (4), which was signed on 22 November 2004, applies as of 1 December 2004. (6) The Cooperation Agreement on Satellite Navigation between the European Union and its Member States and the Kingdom of Norway (5), which was signed on 22 September 2010, applies provisionally as of 1 May 2011. (7) Protocol 31 to the EEA Agreement should therefore be amended in order to allow for this extended cooperation to take place, HAS ADOPTED THIS DECISION: Article 1 The following paragraph is inserted after paragraph 8c in Article 1 of Protocol 31 to the EEA Agreement: 8d. (a) The EFTA States shall participate in the activities which may result from the following Union act:  32011 D 1104: Decision No 1104/2011/EU of the European Parliament and of the Council of 25 October 2011 on the rules for access to the public regulated service provided by the global navigation satellite system established under the Galileo programme (OJ L 287, 4.11.2011, p. 1). (b) The EFTA States may become PRS participants subject to the conclusion of the agreements referred to in Article 3(5)(a) and (b) of Decision No 1104/2011/EU. (c) The participation of EFTA States in the various committees and groups of experts related to the PRS shall be addressed in their corresponding rules of procedure. (d) Article 10 of Decision No 1104/2011/EU shall not apply to the EFTA States. (e) This paragraph shall not apply to Liechtenstein. (f) With regard to Iceland, this paragraph shall be suspended until otherwise decided by the EEA Joint Committee. Article 2 This Decision shall enter into force on the day following the last notification under Article 103(1) of the EEA Agreement (6). Article 3 This Decision shall be published in the EEA Section of, and in the EEA Supplement to, the Official Journal of the European Union. Done at Brussels, For the EEA Joint Committee The President The Secretaries to the EEA Joint Committee (1) OJ L 196, 24.7.2008, p. 1. (2) OJ L 347, 20.12.2013, p. 1. (3) OJ L 287, 4.11.2011, p. 1. (4) OJ L 362, 9.12.2004, p. 29. (5) OJ L 283, 29.10.2010, p. 12. (6) [No constitutional requirements indicated.] [Constitutional requirements indicated.]